Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
Applicant’s response to the Non-Final Action dated 2/3/22 is acknowledged (paper filed 5/3/22).  In the amendment filed there in claims 1 and 11-13 were modified. Claims 2, 5, and 22 were canceled. While new claims 25-26 were added. 
2.	Claims 6, 9, 10, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Currently claims 1, 3-4, 7, 8, 11, 21 and 23-26 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The invention is drawn to a cargomer that comprises 1-8 apolipoprotein molecules, one or more cargo moieties, an amount of amphipathic molecules wherein the cargo moieties and the amphipathic molecules can be the same molecule(s). The cargomer(s) include one or more cholesterol anchors non-covalently coupling the cargo moieties to the apolipoprotein molecules, 
and the amphipathic molecules, cargo moieties, anchors, and linkers contribute a net charge of at least +1 or -1 per apolipoprotein molecule in the Cargomer and the apolipoprotein molecules to amphipathic molecule molar ratio ranges from 8:1 to 1:15.

5.	Claim(s) 1, 3-4, 7-8, 11, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epand, 1990, THE JOURNAL OF BIOLOGICAL CHEMISTRY, Vol. 265, No. 34, pp. 20829-20832, as evidenced by website: https://www.abcam.com/12-dimyristoyl-sn-glycero-3-phosphorylglycerol-sodium-salt-dmpg-phosphatidylglycerol-ab143952.-html. in view of Fischer et al. (PLOS one, Vol.9, Issue 3, March 2014, e93342, pages 1-17).

Epand discloses a titration of the apolipoprotein A-1 and dimyristoylphosphatidylglycerol dissolved in 20 mM Pipes, 1 mM EDTA, 150 NaCl, pH 7.1-7.4 (page 20830, column 1, paragraph 1). Figure 4 discloses titration curve that depicts the ratio of DMPG/Apo A-1 from 0-50. 
Also Table 2 discloses a ratio of 14 and 10.8 for the DMPG/Apo A-1.dimyristoylphosphatidylglycerol (sodium salt) represent a negatively charged phospholipid: See Chemical structure (information from website:
https://www.abcam.com/12-dimyristoyl-sn-glycero-3-phosphorylglycerol-sodium-salt-dmpg-phosphatidylglycerol-ab143952.html). The DPMG represent the amphipathic molecule. This reads on the various ratios of DMPG/ApoA- such as 15:1, 6:1 of claims 1 and 21. 
	However, Epand does not specifically recite that the composition includes cholesterol anchors.
	Fischer et al. disclose nanolipoprotein particles (NLPs) that are utilized as in vivo delivery compositions.  NLPs are mimetics of naturally occurring high-density lipoproteins. 
They are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract. The compositions taught by Fischer et al. may include cholesterol to anchor the molecules into the lipid bilayer. See figure 3. The cargo molecules containing lipophilic groups (e.g. cholesterol) that are either native to the molecule or chemically appended through covalent attachment can be tethered to the NLP, whereby the lipophilic group anchors the compound to the NLP lipid bilayer. 

The reference demonstrates functionalized NLP lipid bilayer, strategies for both covalent and non-covalent conjugation of recombinant proteins. And discloses that these procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP (Figure 3C). see page 6 1st column. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize cholesterol as an anchor as taught by Fischer et al. in the composition of Epand because Fischer et al. disclosed that their procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP compositions (Figure 3C). see page 6 1st column. 
One skilled in the art would have been motivated to include the cholesterol anchors because the compositions are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract.
The composition of Epand in view of Fischer et al., reads on instant claims 1, 3-4, 7, and 21. The composition disclosed in Epand in view of Fischer et al. meet the claim limitations (structural) of 1, 3-4, 7, and 21. Claims 8, 11, and 23-26 recite properties that necessarily flow from the claimed compositions.
Since, the composition of the Epand in view of Fischer et al. meets the limitations of the instantly claimed composition of Apo-A1 and amphipathic molecules, the properties recited in claims 8, 11, and 23-26 are inherently present. 
Moreover, please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 

6. 	Claim(s) 1, 3-4, 7-8, 11, 21, and 23-26 are rejected 35 U.S.C. 103 as being unpatentable over Tardy, 2015, PLoS ONE 10 (9), pp. 1-13 in view of website:
https://www.lipidhome.co.uk/lipids/sphingo/sph/index.htm and Fischer et al. (PLOS one, Vol.9, Issue 3, March 2014, e93342, pages 1-17).
Tardy discloses composition of CER-100 comprising human ApoA1, egg sphingomyelin and dipalmitolyphosphatidyl glycerol (page 4, paragraph 2). The dipalmitolyphosphatidy] glycerol represent a negatively charged phospholipid and sphingomyelin (https://www.lipidhome.co.uk/lipids/sphingo/sph/index.htm). The structure is a neutral phospholipid. The egg sphingomyelin and dipalmitolyphosphatidyl glycerol represent the amphipathic molecules. 
Tardy discloses that the protein-to-phospholipid ratio was 1:2.7 in the solution, i.e., the total phospholipid was present at 2.7 compared 1.0 of that of Apo- Al protein. This reads on the various ratios of DMPG/ApoA-1 such as 15:1, 6:1 of claims 1 and 21 as it falls within the recited ratio. 	
However, Tardy does not specifically recite that the composition includes cholesterol anchors.
	Fischer et al. disclose nanolipoprotein particles (NLPs) that are utilized as in vivo delivery compositions.  NLPs are mimetics of naturally occurring high-density lipoproteins. 
They are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract. The compositions taught by Fischer et al. may include cholesterol to anchor the molecules into the lipid bilayer. See figure 3. The cargo molecules containing lipophilic groups (e.g. cholesterol) that are either native to the molecule or chemically appended through covalent attachment can be tethered to the NLP, whereby the lipophilic group anchors the compound to the NLP lipid bilayer. 
The reference demonstrates functionalized NLP lipid bilayer, strategies for both covalent and non-covalent conjugation of recombinant proteins. And discloses that these procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP (Figure 3C). see page 6 1st column. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize cholesterol as an anchor as taught by Fischer et al. in the composition of Tardy because Fischer et al. disclosed that their procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP compositions (Figure 3C). see page 6 1st column. 

One skilled in the art would have been motivated to include the cholesterol anchors because the compositions are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract.
The composition of Tardy in view of Fischer et al., reads on instant claims 1, 3-4, 7, and 21. The composition disclosed in Tardy in view of Fischer et al. meet the claim limitations (structural) of 1, 3-4, 7, and 21. Claims 8, 11, and 23-26 recite properties that necessarily flow from the claimed compositions.
Since, the composition of Tardy in view of Fischer et al. meets the limitations of the instantly claimed composition of Apo-A1 and amphipathic molecules, the properties recited in claims 8, 11, and 23-26 are inherently present. Moreover, please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 

7. 	Claim(s) 1, 3-4, 7, 8, 11, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dasseux (US 8378068 or 8993597) in view of Fischer et al. (PLOS one, Vol.9, Issue 3, March 2014, e93342, pages 1-17).
Dasseux discloses a composition of peptide/lipid complex of truncated ApoA1 protein SEQ ID NO: 16 (US 8378068) or SEQ ID NO: 108 (US 8993597) (Claims 1 and 21). 
The lipid of the complex is a mixture of sphingomyelin and dipalmitoylphosphatidylcholine (DPPC) or dipalmitoylphosphatidylglycerol (DPPG). Dasseux discloses that the ratio of the peptide:sphingomyelin:DPPC:DPPG weight ratio is 1:1.2125:1.2125:0.075. Dasseux discloses that the peptide:sphingomyelin:DPPC:DPPG molar ratio is typically about 1:about 4:about 4:about 0.03, respectively. 
In one embodiment, the peptide:sphingomyelin:DPPC:DPPG
molar ratio is 1:4.55:4.36:0.27, respectively (col. 102, In-67 — col. 103, In-4 of US 8378068). The molar ratio peptide to lipids as disclosed by Dasseux falls within the range of 1:15 or 1:6 of instant claims 1 and 21. 
However, Dasseux does not specifically recite that the composition includes cholesterol anchors.
	Fischer et al. disclose nanolipoprotein particles (NLPs) that are utilized as in vivo delivery compositions.  NLPs are mimetics of naturally occurring high-density lipoproteins. 
They are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract. The compositions taught by Fischer et al. may include cholesterol to anchor the molecules into the lipid bilayer. See figure 3. The cargo molecules containing lipophilic groups (e.g. cholesterol) that are either native to the molecule or chemically appended through covalent attachment can be tethered to the NLP, whereby the lipophilic group anchors the compound to the NLP lipid bilayer. 
The reference demonstrates functionalized NLP lipid bilayer, strategies for both covalent and non-covalent conjugation of recombinant proteins. And discloses that these procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP (Figure 3C). see page 6 1st column. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize cholesterol as an anchor as taught by Fischer et al. in the composition of Dasseux because Fischer et al. disclosed that their procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP compositions (Figure 3C). see page 6 1st column. 
One skilled in the art would have been motivated to include the cholesterol anchors because the compositions are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract.
The composition of Dasseux in view of Fischer et al., reads on instant claims 1, 3-4, 7, and 21. The composition disclosed in Dasseux in view of Fischer et al. meet the claim limitations (structural) of 1, 3-4, 7, and 21. Claims 8, 11, and 23-26 recite properties that necessarily flow from the claimed compositions.
Since, the composition of Dasseux in view of Fischer et al. meets the limitations of the instantly claimed composition of Apo-A1 and amphipathic molecules, the properties recited in claims 8, 11, and 23-26 are inherently present. 
Moreover, please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 

8. 	Claim(s) 1, 3-4, 7, 8, 11, 21, and 23-26 are 35 U.S.C. 103 as being unpatentable over Dasseux (US 6455088) in view of Fischer et al. (PLOS one, Vol.9, Issue 3, March 2014, e93342, pages 1-17).
Dasseux discloses a composition of ApoA-1 peptide analog/phospholipid complex (col.13, In. 1-18). The ratio of dipalmitoylphosphatidylcholine (DPPC):peptide in the complex prepared were 3:1, 4:1 and 5:1. The molar ratio peptide to lipids as disclosed by Dasseux falls within the range of 1:15 or 1:6 of instant claims 1 and 21. However, Dasseux does not specifically recite that the composition includes cholesterol anchors.
	Fischer et al. disclose nanolipoprotein particles (NLPs) that are utilized as in vivo delivery compositions.  NLPs are mimetics of naturally occurring high-density lipoproteins. 
They are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract. The compositions taught by Fischer et al. may include cholesterol to anchor the molecules into the lipid bilayer. See figure 3. 
The cargo molecules containing lipophilic groups (e.g. cholesterol) that are either native to the molecule or chemically appended through covalent attachment can be tethered to the NLP, whereby the lipophilic group anchors the compound to the NLP lipid bilayer. 
The reference demonstrates functionalized NLP lipid bilayer, strategies for both covalent and non-covalent conjugation of recombinant proteins. And discloses that these procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP (Figure 3C). see page 6 1st column. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize cholesterol as an anchor as taught by Fischer et al. in the composition of Dasseux because Fischer et al. disclosed that their procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP compositions (Figure 3C). See page 6 1st column. 
One skilled in the art would have been motivated to include the cholesterol anchors because the compositions are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract.
The composition of Dasseux in view of Fischer et al., reads on instant claims 1, 3-4, 7, and 21. The composition disclosed in Dasseux in view of Fischer et al. meet the claim limitations (structural) of 1, 3-4, 7, and 21. Claims 8, 11, and 23-26 recite properties that necessarily flow from the claimed compositions.
Since, the composition of Dasseux in view of Fischer et al. meets the limitations of the instantly claimed composition of Apo-A1 and amphipathic molecules, the properties recited in claims 8, 11, and 23-26 are inherently present. 
Moreover, please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.



10. 	Claims 1, 3-4, 7, 8, 11, 21, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Nos. US 8378068 or 8993597 in view of Fischer et al. (PLOS one, Vol.9, Issue 3, March 2014, e93342, pages 1-17).
Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant invention applicants claim a composition comprising a population of Cargomers, each comprising 1-8 apolipoprotein molecules complexed with cargo moieties that can be the same as amphipathic molecules in the construct; where (i) the molecules contribute a net charge of at least +1 or -1 per molecule of apolipoprotein ; and (ii) the ratio of apolipoprotein molecules to amphipathic molecules ranges from 8:1 to 1:15.
Apolipoprotem of the instant invention encompasses not only ApoA-I, ApoA-II, ApoA-IV, ApoA-V, ApoB, ApoC-I, ApoC-II, ApoC-III, ApoD, ApoE, ApoJ, ApoH, and any combination of two or more of the foregoing [0100] but also polymorphic forms, isoforms,variants and mutants as well as truncated forms of the foregoing apolipoproteins.
The claims of US 8378068 or 8993597 discloses peptide/lipid complexes comprising SEQ ID No: 16 or SEQ ID No: 108 respectively that read on the truncated form of the ApoA-I protein. The ratio of peptide:sphingomyelin:DPPC:DPPG weight ratio is 1:1.2125:1.2125:0.075. Dasseux discloses that the peptide:sphingomyelin: DPPC:DPPG molar ratio is typically about l:about 4:about 4:about 0.03, respectively. In one embodiment, the peptide:sphingomyelin:DPPC:DPPG molar ratio is 1:4.55:4.36:0.27, respectively (col. 102, In-67-col. 103, In-4 of US 8378068). 

The molar ratio peptide to lipids as disclosed by US 8378068 falls within the range of 1:15 or 1:6 of instant claims 1 and 21. 
US 8378068 or US 8993597 do not specifically recite that the composition includes cholesterol anchors.
	However, Fischer et al. disclose nanolipoprotein particles (NLPs) that are utilized as in vivo delivery compositions.  NLPs are mimetics of naturally occurring high-density lipoproteins. 
They are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract. The compositions taught by Fischer et al. may include cholesterol to anchor the molecules into the lipid bilayer. See figure 3. The cargo molecules containing lipophilic groups (e.g. cholesterol) that are either native to the molecule or chemically appended through covalent attachment can be tethered to the NLP, whereby the lipophilic group anchors the compound to the NLP lipid bilayer. 
The reference demonstrates functionalized NLP lipid bilayer, strategies for both covalent and non-covalent conjugation of recombinant proteins. And discloses that these procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP (Figure 3C). see page 6 1st column. 


	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize cholesterol as an anchor as taught by Fischer et al. in the composition of US 8378068 or US 8993597 because Fischer et al. disclosed that their procedures are readily obtainable and can be used orthogonally to conjugate multiple biological molecules of disparate chemistries to the NLP compositions (Figure 3C). see page 6 1st column. 
One skilled in the art would have been motivated to include the cholesterol anchors because the compositions are stable in complex biological fluids, display no cytotoxicity in vitro, and are promising for use as targeted and non-targeted delivery vehicles in therapeutics. See abstract.
The composition of US 8378068 or US 8993597 in view of Fischer et al., reads on instant claims 1, 3-4, 7, and 21. The composition disclosed in US 8378068 or US 8993597 in view of Fischer et al. meet the claim limitations (structural) of 1, 3-4, 7, and 21. Claims 8, 11, and 23-26 recite properties that necessarily flow from the claimed compositions.
Since, the composition of US 8378068 or US 8993597 in view of Fischer et al. meets the limitations of the instantly claimed composition of Apo-A1 and amphipathic molecules, the properties recited in claims 8, 11, and 23-26 are inherently present. 
Moreover, please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 

Response to Arguments
	Applicant contends that the cited references do not include cholesterol as an anchor. In order to address this deficiency, Fischer et al. (PLOS one, Vol.9, Issue 3, March 2014, e93342, pages 1-17) has been added to make the claimed invention obvious. 
	Applicant argues that a cholesterol anchor feature was previously recited in claim 22. However, claim 22 was dependent on claim 5 and read on a cholesterol anchor coupled to at least one cargo moiety being an amphipathic molecule (amended claims dated 10/22/21).  The previous claims dated 10/22/21 were silent in regards to at least the apolipoprotein molecules. The currently amended composition (dated 5/3/22) is drawn to cholesterol anchors that non-covalently coupled the cargo moieties to the apolipoprotein molecules (which was previously optionally required).     

11.	For reasons aforementioned, no claims are allowed.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 




For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
7/30/22

/LISA V COOK/Primary Examiner, Art Unit 1642